     Case 2:09-cr-00222-HDM-PAL Document 213 Filed 08/19/20 Page 1 of 7


 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                               DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA,                 Case No. 2:09-cr-00222-HDM-PAL
 9
                               Plaintiff,
10          v.                                              ORDER
11    ANTHONY SWANSON,
12                             Defendant.
13
           Defendant     Anthony    Swanson       has   filed   a   motion   for
14
      compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF
15
      No. 209). The government has opposed (ECF No. 211), and Swanson
16
      has replied (ECF No. 212).
17
           Following a jury trial in May 2010, Swanson was found guilty
18
      of one count of felon in possession of a firearm in violation of
19
      18 U.S.C. § 922(g), two counts of possession with intent to
20
      distribute cocaine base in excess of 5 grams in violation of 21
21
      U.S.C. § 841(b)(1)(B), and one count of use of a firearm in
22
      connection with a drug trafficking crime in violation of 18 U.S.C.
23
      § 924(c). Swanson was sentenced to 360 months on the drug counts,
24
      concurrent to a 120-month term for the § 922(g) conviction and
25
      subject to a mandatory consecutive term of 60 months for the
26
      § 924(c) offense, for an aggregate sentence of 420 months.
27

28


                                            1
     Case 2:09-cr-00222-HDM-PAL Document 213 Filed 08/19/20 Page 2 of 7


 1         On May 20, 2020, the court granted Swanson’s motion for

 2    reduction of sentence pursuant to the First Step Act of 2018, Pub.

 3    L. No. 115-391, 132 Stat. 5194 (2018). (ECF No. 207). An amended

 4    judgment of conviction was entered, sentencing Swanson to 262

 5    months on the drug counts, concurrent to a 120-month term for the

 6    § 922(g) conviction and subject to a mandatory consecutive term of

 7    60 months for the § 924(c) offense, for an aggregate sentence of

 8    322 months. (ECF No. 208).

 9         Having served about 133 months of his sentence, 1 Swanson now

10    seeks compassionate release.

11    Standard

12         18 U.S.C. § 3582(c)(1)(A) provides in relevant part:

13         [T]he court, . . . upon motion of the defendant after
           the defendant has fully exhausted all administrative
14         rights to appeal a failure of the Bureau of Prisons to
           bring a motion on the defendant’s behalf or the lapse of
15         30 days from the receipt of such a request by the warden
           of the defendant’s facility, whichever is earlier, may
16         reduce the term of imprisonment (and may impose a term
           of probation or supervised release with or without
17         conditions that does not exceed the unserved portion of
           the original term of imprisonment), after considering
18         the factors set forth in section 3553(a) to the extent
           that they are applicable, if it finds that--
19
           (i) extraordinary and compelling reasons warrant such a
20         reduction;
21         . . .
22         and that such a reduction is consistent with applicable
           policy statements issued by the Sentencing Commission. 2
23

24    1 Swanson’s current projected release date is not known. As of today’s
      date, the BOP inmate locator reflects a projected release date of April
25    12, 2039, but this does not appear to account for the recent reduction
      in Swanson’s sentence. See https://www.bop.gov/inmateloc/ (last accessed
26    Aug. 19, 2020).

27    2 In addition to “extraordinary and compelling reasons,” the court may
      grant a motion if “the defendant is at least 70 years of age, has served
28    at least 30 years in prison, pursuant to a sentence imposed under section

                                           2
     Case 2:09-cr-00222-HDM-PAL Document 213 Filed 08/19/20 Page 3 of 7


 1    U.S.S.G. § 1B1.13 provides:
 2         Upon motion of the Director of the Bureau of Prisons
           under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
 3         term of imprisonment (and may impose a term of supervised
           release with or without conditions that does not exceed
 4         the   unserved   portion   of  the   original   term   of
           imprisonment) if, after considering the factors set
 5         forth in 18 U.S.C. § 3553(a), to the extent that they
           are applicable, the court determines that—
 6
                (1)(A) extraordinary and compelling reasons warrant
 7         the reduction;

 8               . . .

 9              (2) the defendant is not a danger to the safety of
           any other person or to the community, as provided in 18
10         U.S.C. § 3142(g); and

11              (3) the reduction is consistent with this policy
           statement.
12
      U.S.S.G. § 1B1.13.
13
           Even if there are extraordinary and compelling reasons, an
14
      inmate may be granted compassionate release only if he is not a
15
      danger to any other person or to the community, as provided in 18
16
      U.S.C. § 3142(g). United States v. Johnson, 2020 WL 2114357, at *1
17
      (E.D. Wash. May 4, 2020) (“[T]he Court should not grant a sentence
18
      reduction if the defendant poses a risk of danger to the community,
19
      as defined in the Bail Reform Act.”).
20
           The defendant is not entitled to be present for a hearing on
21
      a motion for compassionate release. See Fed. R. Crim. P. 43(b)(4).
22

23

24
      3559(c), for the offense or offenses for which the defendant is currently
25    imprisoned, and a determination has been made by the Director of the
      Bureau of Prisons that the defendant is not a danger to the safety of
26    any other person or the community, as provided under section 3142(g).”
      18 U.S.C. § 3582(c)(1)(A)(ii). Because Swanson is not over 70 years of
27    age and has not served more than thirty years in prison, this provision
      does not apply.
28


                                           3
     Case 2:09-cr-00222-HDM-PAL Document 213 Filed 08/19/20 Page 4 of 7


 1    Analysis

 2          Swanson argues that there exist extraordinary and compelling

 3    reasons for his release because his underlying health conditions

 4    put   him     at    an    increased         risk       of    COVID-19         complications.

 5    Specifically, Swanson asserts that he suffers from hypertension,

 6    obesity, shortness of breath and cerebrovascular disease, all of

 7    which are risk factors for severe COVID-19 outcomes. The government

 8    opposes,      arguing     first      that    Swanson          had      not    exhausted      his

 9    institutional remedies before filing the motion. Second, while

10    conceding that Swanson’s obesity does place him at greater risk of

11    COVID-19 complications, the government asserts that a reduction of

12    sentence is nevertheless inappropriate when considering, as the

13    court must, the factors under 18 U.S.C. § 3553(a).

14          A. Exhaustion

15          Before a defendant may file a § 3582(c)(1)(A) motion, he must

16    ask   the     warden      of   his    institution            to     file      a    motion    for

17    compassionate release on his behalf and either (1) exhaust any

18    administrative appeals of the warden’s refusal to bring a motion

19    or (2) wait thirty days from the warden’s receipt of the request,

20    whichever is earlier.

21          Swanson submitted a request for compassionate release on May

22    28,   2020,    that      did   not   identify          any   basis      for       compassionate

23    release. On June 3, 2020, Swanson provided additional information,

24    arguing that he should be released due to the personal health risks

25    the COVID-19 epidemic was posing, but he did not specify any

26    condition      he   had    that      would       put    him       at   elevated       risk   of

27    complications. (ECF No. 212-1). On July 7, 2020, Swanson’s counsel

28    also supplemented Swanson’s request with additional information,


                                                   4
     Case 2:09-cr-00222-HDM-PAL Document 213 Filed 08/19/20 Page 5 of 7


 1    including the specific medical conditions Swanson believed put him

 2    at greater risk of COVID-19 complications or death. (ECF No. 209-

 3    2). The warden denied Swanson’s request on July 13, 2020. (ECF No.

 4    212-2).

 5         Even assuming that Swanson’s initial request, which did not

 6    identify any basis for compassionate release, was insufficient,

 7    his supplement and the supplement of counsel were sufficient to

 8    present the warden with a request for compassionate release. More

 9    than thirty days have elapsed from the warden’s receipt of the

10    request and its supplements, so Swanson’s motion is exhausted.

11         B. Extraordinary and Compelling Reasons

12         Section 1B1.13 sets forth specific examples of “extraordinary

13    and compelling reasons,” including in relevant part that the

14    defendant   is   “suffering     from    a    serious        physical   or   medical

15    condition . . . that substantially diminishes the ability of the

16    defendant   to   provide     self-care       within    the       environment     of   a

17    correctional facility and from which he or she is not expected to

18    recover.” U.S.S.G. § 1B1.13 app. n.(1)(A)(ii)(I). There is also a

19    catch-all     provision,     which   provides:        “As    determined     by    the

20    Director of the Bureau of Prisons, there exists in the defendant’s

21    case an extraordinary and compelling reason other than, or in

22    combination    with,   the    reasons       described       in   subdivisions     (A)

23    through (C).” Id. app. n.(1)(D).

24         There is no doubt that Swanson’s conditions, separately and

25    together, put him at a higher risk of COVID-19 complications under

26    the CDC guidance. The government in fact concedes that Swanson’s

27    obesity alone puts him at higher risk of complications, even while

28    suggesting that his other conditions do not. However, there is


                                              5
     Case 2:09-cr-00222-HDM-PAL Document 213 Filed 08/19/20 Page 6 of 7


 1    little to indicate that COVID-19 is spreading rapidly in Swanson’s

 2    institution, USP Leavenworth. 3 For this reason, the court is not

 3    persuaded that extraordinary and compelling reasons exist for

 4    Swanson’s release. But even if they did exist, the court would

 5    nevertheless decline to reduce Swanson’s sentence after weighing

 6    the applicable 18 U.S.C. § 3553(a) factors.

 7         C. 18 U.S.C. § 3553(a) Factors

 8         Both the nature and circumstances of the offense in this case

 9    and the history and characteristics of the defendant weigh against

10    shortening Swanson’s sentence any further. The offense conduct

11    involved    both     controlled      substances     and   firearms.        Before

12    committing the offense conduct, Swanson had a substantial criminal

13    history that qualified him as a career criminal and that included

14    several    drug    trafficking    offenses,      intimidation    of   a    public

15    officer, and several other arrests. Further, a sentence of 322

16    months, which is at the low-end of the Guidelines range, is

17    necessary to reflect the seriousness of the offense, promote

18    respect for the law and provide just punishment for the offense,

19    to afford adequate deterrence to criminal conduct, to protect the

20    public    from    further   crimes    of   the   defendant,     and   to    avoid

21    unwarranted sentence disparities. The fact that Swanson has served

22    not even half of his sentence, even assuming he will receive all

23    good-time credits allowed, weighs heavily against authorizing his

24    release. Accordingly, the court concludes that a reduction in

25    sentence is not appropriate.

26

27    3 As of the date of this order, Leavenworth has eleven positive COVID-
      19   cases   out   of   411  inmates   who   had   been   tested.  See
28    https://www.bop.gov/coronavirus/ (last accessed Aug. 19, 2020).

                                             6
     Case 2:09-cr-00222-HDM-PAL Document 213 Filed 08/19/20 Page 7 of 7


 1    Conclusion

 2         In   accordance    with   the    foregoing,   Swanson’s   motion   for

 3    compassionate release (ECF No. 209) is hereby DENIED.

 4         IT IS SO ORDERED.

 5         DATED: This 19th day of August, 2020.
 6

 7                                         ____________________________
                                           UNITED STATES DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                             7
